DETAILED ACTION
This Office Action is in response to the amendment filed 2/25/2021.  Claims 1-2, 5-10, 13-17, 20-21, and 24-26 are pending in this application.  Claims 1, 9, and 16 are independent claims.  This Office Action is made non-final after an RCE filed 2/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2 and 4 are objected to because are objected to because the quality of the lines and text are poor.  The lines and text appear to be dotted, dashed, and/or grayscale, rather than black and white with solid black lines as required.  Additionally, Figures 2 and 4 are objected to due to the use of shading and/or grayscale.  It appears as though the shading is used to replace color, but its reproduction in black and white reduces understanding and legibility of the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient “substitution module” in Claims 1-2, 5-10, 13-17, 20-21, and 24-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-10, 13-17, 20-21, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a linear system solving method, comprising calculating a matrix factorization for a matrix in a pair of matrices, solving a first expression based on LDU decomposition, dividing a first result by diagonal matrix values, solving a second expression, determining a solution set for the pair of matrices, and calculating a second matrix factorization 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. paragraphs 0024-0031 of the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a “substitution module” for performing the claimed steps.  As described above, this limitation invokes 35 U.S.C. 112(f) and is thus interpreted to cover the corresponding structure described in the specification and equivalents thereof.  A review of the specification shows that it may be interpreted to cover software implementation of mathematical and algorithmic steps via “computer readable program instructions…provided to a processor of a general purpose computer” (see Figure 3 and paragraphs 0031-0032, 0074, and 0078-0079).  The claim also additionally recites calculating matrix factorization “by interacting with a system memory”, and solving and dividing by “working with the matrix on the system memory”.  However, these limitations are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as performing data calculation(s) with data stored in memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claiming a mathematical process that uses generic computer components and memory amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II).  
Finally, the step of “interacting” with the CAPI interface is claimed generically, as described above.  Without any limitation(s) directed to particular component(s) and action(s) for performing the step, the limitation in question merely generally links the abstract idea to a particular technology.  Such a limitation fails to impose a meaningful limit on the remaining 

As per Claims 2, 5-8, 21, and 24-26, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 2, 5-7, 21, and 24-26 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.
Claim 8 recites that the method is “embodied in a cloud-computing environment”.  However, the claim fails to describe how the method is “embodied” in the claimed field of use.  Such limitations could be attached to almost any data processing or mathematical algorithm, and only generally link the use of the abstract idea to a particular technology or field of use.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 9 and 16 recite calculating a matrix factorization for a matrix in a pair of matrices, solving a first expression based on LDU decomposition, dividing a first result by diagonal matrix values, solving a second expression, determining a solution set for the pair of matrices, and calculating a second matrix factorization while solving the first expression, dividing the first result, and solving the second expression work with the matrix.
Under Prong One of Step 2A of the 2019 PEG, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. paragraphs 0024-0031 of the instant 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claims additionally recite a “substitution module” for performing the claimed steps.  As described above, this limitation invokes 35 U.S.C. 112(f) and is thus interpreted to cover the corresponding structure described in the specification and equivalents thereof.  A review of the specification shows that it may be interpreted to cover software implementation of mathematical and algorithmic steps via “computer readable program instructions…provided to a processor of a general purpose computer” (see Figure 3 and paragraphs 0031-0032, 0074, and 0078-0079).  The claims also additionally recite “computer-readable storage medium having program instructions…executable by a computer” and a system comprising “a processor” and “a memory…storing instructions” to perform the mathematical steps, calculating matrix factorization “by interacting with a system memory”, and solving and dividing by “working with the matrix on the system memory”.  However, these limitations are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as performing data calculation(s) with data stored in memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  
Finally, the claims additionally recites calculating matrix factorization by “interacting” with a memory “through a Coherent Accelerator Processor Interface (CAPI)”.  However, this step is recited at a high level of generality, and thus fails to impose a meaningful limit on the remaining method steps.  For instance, the limitation fails to provide any detail as to how 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claiming a mathematical process that uses generic computer components such as a processor and a memory amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II).  
Finally, the step of “interacting” with the CAPI interface is claimed generically, as described above.  Without any limitation(s) directed to particular component(s) and action(s) for performing the step, the limitation in question merely generally links the abstract idea to a particular technology.  Such a limitation fails to impose a meaningful limit on the remaining method steps, and therefore cannot provide an inventive concept.  Accordingly, Claims 9 and 16 are not patent-eligible under 35 U.S.C. 101. 



As per Claims 17 and 20, they are system claims comprising the same limitations as claimed in Claims 2 and 8, respectively.  Thus, Claims 17 and 20 are rejected under the same rationale as presented in the rejection of Claims 2 and 8 above.

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.

Applicant argues that the claims tie the invention to hardware by reciting “interacting directly with a system memory through a Coherent Accelerator Processor Interface (CAPI)”, and thus the claims are directed to a specific improvement to how the invention interacts with the system memory through the CAPI interface.
The Examiner respectfully submits that “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  However, in the instant case, performing a mathematical calculation by “interacting” with a memory through a specific interface fails to provide a meaningful limit on the judicial exception.  Since the claim fails to recite any detail as to how the “interacting” is performed, what the “interacting” entails, or how the CAPI is utilized, the claim fails to recite any improvement that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182